     Case 1:18-cv-00744-NONE-SKO Document 92 Filed 08/12/20 Page 1 of 5


 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4
                                   EASTERN DISTRICT OF CALIFORNIA
 5

 6

 7

 8         U.S. EQUAL EMPLOYMENT                            Case No. 1:18-cv-00744 NONE EPG
           OPPORTUNITY COMMISSION,
 9                    Plaintiff,                            AMENDED ORDER re SETTLEMENT
                                                            CONFERENCE
10               v.
                                                            ORDER FOLLOWING PRE-
11                                                          SETTLEMENT CONFERENCE
           KS AVIATION, INC., et al.,
12                   Defendants.

13         _____________________________________/

14

15           On August 11, 2020, the Court held a telephonic pre-settlement conference. Eric Yau, Esq.

16   appeared on behalf of Plaintiffs, and Michael Abbott, Esq., appeared on behalf of Defendants.

17           The Court discussed with the parties the status of settlement negotiations and whether a

18   settlement conference on August 18, 2020 would be productive. The parties indicated that a

19   settlement conference on that date would not be productive, partly in view of the lack of meaningful

20   meet and confer efforts by the parties.

21           Based on its discussion with the parties, the Court agrees that a settlement conference on

22   August 18, 2020, would not be productive at this time.            Accordingly, the Court hereby

23   CONTINUES the settlement conference to November 10, 2020, at 10:30 AM in Courtroom 7

24   (SKO) before Magistrate Judge Sheila K. Oberto.
25           Consideration of settlement is a serious matter that requires thorough preparation prior to
26   the settlement conference. Accordingly, IT IS HEREBY ORDERED that:
27   ///
28   ///
     Case 1:18-cv-00744-NONE-SKO Document 92 Filed 08/12/20 Page 2 of 5

            1.      Pre-settlement Conference Exchange of Demand and Offer
 1

 2          A settlement conference is more likely to be productive if, before the conference, the parties

 3   exchange written settlement proposals. Accordingly, within twenty-eight (28) days of the date of

 4   this Order, Plaintiffs’ counsel shall submit a written itemization of damages and settlement demand

 5   to each defense counsel with a brief summary of the legal and factual basis supporting the demand.

 6   Within fourteen (14) days of the date of service of Plaintiffs’ demand, each defense counsel shall

 7   submit a written offer to plaintiff’s counsel with a brief summary of the legal and factual basis

 8   supporting the offer.

 9          The parties shall continue to meet and confer thereafter to attempt to compromise regarding

10   their respective positions, so as to assist with ensuring that the settlement conference will be

11   productive.

12          2.      Submission and Content of Confidential Settlement Conference Statements

13          The parties are to send Confidential Settlement Conference Statements (Settlement

14   Statement) to the following email address: SKOorders@caed.uscourts.gov, to arrive no later than

15   twenty-one (21) days before the conference.                Each statement shall be clearly marked

16   “CONFIDENTIAL” with the date and time of the mandatory settlement conference indicated

17   prominently.   Each party shall also file a Notice of Submission of Confidential Settlement

18   Conference Statement (See L.R. 270 (d)).

19          If the Settlement Conference is continued for any reason, each party must submit a new

20   Settlement Statement that is complete in itself, without reference to any prior Settlement Statements.
21          Each Settlement Statement shall include the following:
22                  a.       A brief summary of the core facts, allegations, and defenses, a forthright
23                           evaluation of the parties’ likelihood of prevailing on the claims and
24                           defenses, and a description of the major issues in dispute.
25                  b.       A summary of the proceedings to date.
26                  c.       An estimate of the cost and time to be expended for further discovery,
27                           pretrial, and trial.
28                  d.       The nature of the relief sought.

                                                        2
     Case 1:18-cv-00744-NONE-SKO Document 92 Filed 08/12/20 Page 3 of 5


 1                     e.       An outline of past settlement efforts including information regarding the
 2                              "Pre-settlement Conference Exchange of Demand and Offer" required
 3                              above—including the itemization of damages—and a history of past
 4                              settlement discussions, offers, and demands.
 5                     f.       A statement of each party’s expectations and goals for the Settlement
 6                              Conference.
 7            3.       Attendance of Trial Counsel and Parties Required
 8            The attorneys who will try the case and parties with full and complete settlement authority
 9   are required to personally attend the conference.1 An insured party shall appear by a representative
10   of the insurer who is authorized to negotiate, and who has full authority to negotiate and settle the
11   case. An uninsured corporate party shall appear by a representative authorized to negotiate, and
12   who has full authority to negotiate and settle the case. It is difficult for a party who is not present
13   to appreciate the process and the reasons that may justify a change in one’s perspective toward
14   settlement. Accordingly, having a client with authority available by telephone is not an acceptable
15   alternative, except under the most extenuating circumstances.2
16            In light of the coronavirus (COVID-19) outbreak and the resulting courthouse restrictions,
17   see General Orders Nos. 612–618, the Court will revisit the in-person requirement closer to the date
18   of the settlement conference and reserves the right to modify the requirement depending upon the
19
     courthouse restrictions, if any, in place as of November 10, 2020. The parties are advised that while
20
     the courthouse restrictions pursuant to General Order No. 618 are in place, Zoom videoconference
21
     settlement conferences are available. At the November 3, 2020 Pre-Settlement Conference, (see
22
     paragraph 6 below), the parties should be prepared to discuss the method of conducting the
23
     settlement conference and whether the settlement conference should proceed on November 10,
24
     2020. If the parties opt to conduct the settlement conference by Zoom videoconference, the Court
25
     will provide the call-in information closer to the time of the settlement conference.
26
     1
       Insurance carriers, business organizations, and governmental bodies or agencies whose settlement agreements are
27   subject to approval by legislative bodies, executive committees, boards of directors or the like shall be represented by
     a person or persons who occupy high executive positions in the party organization and who will be directly involved
28   in the process of approval of any settlement offers or agreements.
     2
       Out of town or out of state travel and the purchase of an airplane ticket are not extenuating circumstances.

                                                                3
     Case 1:18-cv-00744-NONE-SKO Document 92 Filed 08/12/20 Page 4 of 5


 1          The Court expects both the lawyers and the party representatives to be fully prepared to
 2   participate. The Court encourages all parties to keep an open mind in order to reassess their previous
 3   positions and to discover creative means for resolving the dispute.
 4          4.      Issues to Be Discussed
 5          The parties shall be prepared to discuss the following at the settlement conference:
 6                  a.      Goals in the litigation and problems they would like to address in the
 7                          settlement conference and understanding of the opposing side’s goals.
 8                  b.      The issues (in and outside the lawsuit) that need to be resolved.
 9                  c.      The strengths and weaknesses of their case.
10                  d.      Their understanding of the opposing side’s view of the case.
11                  e.      Their points of agreement and disagreement (factual and legal).
12                  f.      Any financial, emotional, and/or legal impediments to settlement.
13                  g.      Whether settlement or further litigation better enables the accomplishment
14                          of their respective goals.
15                  h.      Any possibilities for a creative resolution of the dispute.
16          5.      Statements Inadmissible
17          The parties are expected to address each other with courtesy and respect and are encouraged
18   to be frank and open in their discussions. Statements made by any party during the settlement
19
     conference are not to be used in discovery and will not be admissible at trial.
20
            6.      Pre-Settlement Telephonic Conference
21
            Prior to the Settlement Conference, Magistrate Judge Oberto will hold a brief, telephonic
22
     discussion on November 3, 2020, at 4:00 PM (dial-in number: 1-888-557-8511; passcode:
23
     6208204#). Only attorneys and unrepresented parties are required to participate in the conference.
24
            7.      Superseding of Amended Order re Settlement Conference; Sanctions
25
            The deadlines and directives in this order supersede the deadlines and directives set
26
27

28

                                                         4
     Case 1:18-cv-00744-NONE-SKO Document 92 Filed 08/12/20 Page 5 of 5


 1   forth in the “Amended Order re Settlement Conference” (Doc. 83.). The Court may impose
 2   sanctions on any party or any party’s counsel that fails to comply with this order.
 3

 4
     IT IS SO ORDERED.
 5

 6   Dated:   August 11, 2020                                 /s/   Sheila K. Oberto       .
 7                                                  UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                   5
